J-A33001-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,                :    IN THE SUPERIOR COURT OF
                                             :          PENNSYLVANIA
                     Appellee                :
                                             :
        v.                                   :
                                             :
TROY VINCENT JACKSON,                        :
                                             :
                 Appellant                   :    No. 1736 WDA 2015

        Appeal from the Judgment of Sentence September 15, 2015,
            in the Court of Common Pleas of Allegheny County,
             Criminal Division, at No: CP-02-CR-0008775-2011

BEFORE:      LAZARUS, SOLANO, and STRASSBURGER,* JJ.

CONCURRING AND DISSENTING MEMORANDUM BY STRASSBURGER, J.:
                                     FILED JANUARY 03, 2017

      I join the Majority Memorandum except for footnote 5. The Majority

correctly    notes    that   because   we   are   vacating   and   remanding   for

resentencing on the RRRI issue, we need not reach the allocution issue.

Then in dicta the Majority proceeds to castigate the sentencing judge for

ending Appellant’s allocution. Appellant did speak, and the sentencing judge

heard him and did not believe what he was saying. A judge has the right

and, indeed, the duty to control her courtroom, and that includes limiting the

length of the allocution.

      Because we do not need to reach the allocution issue, we should not

reach it.




*Retired Senior Judge assigned to the Superior Court.